Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	The prior art does not disclose or suggest the claimed "acquiring a first image data from a subject having a magnetic object by using an MR imaging system having a main magnetic field at a first magnetic field strength and using a first transmit frequency, the magnetic object comprising a particular magnetic material; adjusting the main magnetic field of the MRI system to a second magnetic field strength; and acquiring a second image data from the subject by using the MR imaging system while the main magnetic field of the MR imaging system is at the second magnetic field strength" in combination with the remaining claim elements as set forth in claims 1-7.	The prior art does not disclose or suggest the claimed "MR imaging system is further configured to: acquire a first image data from a subject having a magnetic object by using a main magnetic field at a first magnetic field strength and using a first transmit frequency, the magnetic object comprising a particular magnetic material; adjust the main magnetic field to a second magnetic field strength; and acquire a second image data from the subject while the main magnetic field of the MR imaging system is at the second magnetic field strength" in combination with the remaining claim elements as set forth in claims 8-	The prior art does not disclose or suggest the claimed "using the MR imaging system comprises: acquiring a first image data from a subject having a magnetic object by using a main magnetic field at a first magnetic field strength and using a first transmit frequency, the magnetic object comprising a particular magnetic material; adjusting the main magnetic field to a second magnetic field strength; and is acquiring a second image data from the subject while the main magnetic field of the MR imaging system is at the second magnetic field strength" in combination with the remaining claim elements as set forth in claims 16-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 9-13, filed 12/20/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY H CURRAN/Primary Examiner, Art Unit 2852